Filed Under Rule 424(b)(3), Registration Statement No. 333-199914  Pricing Supplement Number 389 Dated Monday, October 26, 2015  (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXY7 [] 100% 1.450% [] Fixed 2.700% MONTHLY 11/15/2022 12/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FXZ4 [] 100% 2.000% [] Fixed 3.500% MONTHLY 11/15/2027 12/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
